                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

   ALLSTATE
   INSURANCE COMPANY
      Plaintiff
                                                         Civil Action No. ELH-19-3242
       v.

   LANIYA T. SPELLS et al.,
     Defendants.
                                       MEMORANDUM

       Plaintiff Allstate Insurance Company (“Allstate”) filed suit on November 8, 2019, seeking

a declaratory judgment against defendants Laniya T. Spells, Stanley Rochkind, Charles W.

Runkles, Dear Management & Construction Company (“Dear”), and S&S Partnership (“S&S”).

ECF 1 (the “Complaint”). In the suit, Allstate asks the Court to declare that it is not required to

defend or indemnify Mr. Rochkind, Mr. Runkles, S&S, or Dear for claims asserted against them

by Ms. Spells in connection with a case that she filed in the Circuit Court for Baltimore City. In

that case, Ms. Spells seeks damages for injuries that she allegedly sustained due to exposure to

lead paint and dust at 2722 Tivoly Avenue in Baltimore, Maryland.

       Summons were issued on November 12, 2019. ECF 3. On December 18, 2019, summons

were returned executed as to Mr. Rochkind, Mr. Runkles, Dear, and S&S. ECF 4. The same day,

plaintiff filed a “Motion for Alternative Service” (ECF 5, the “Motion”), supported by three

exhibits. ECF 5-1 to ECF 5-3.

       In the Motion, Allstate avers that it “has been unable to serve Spells” despite “multiple

attempts.” ECF 5 at 1. According to Allstate, it retained Monumental Process Servers Inc., which

has unsuccessfully tried to serve Ms. Spells both through personal service of process and certified
mail. Thus, Allstate requests that it be permitted to serve Ms. Spells “through alternative means.”

Id. at 2. Specifically, Allstate asks that it be permitted to effect service on Ms. Spells by

transmitting the summons and Complaint via certified mail to Brian Brown, whom Allstate alleges

is Ms. Spells’ attorney in the underlying State action. Id.

       Federal Rule of Civil Procedure 4 governs service of process. As is relevant here, Rule

4(e) sets forth the permissible methods for serving an individual located within a judicial district

of the United States. Fed. R. Civ. P. 4(e). A plaintiff may effect service by following the

procedures for service of the state where the district court is located or of the state where service

is made. Fed. R. Civ. P. 4(e)(1). Alternatively, a plaintiff may effect service by one of the methods

delineated in Rule 4(e): (1) mailing a copy of the summons and complaint “to the individual

personally”; (2) personal delivery by leaving a copy “at the individual’s dwelling or usual place of

abode with someone of suitable age and discretion who resides there,” or (3) delivering a copy to

the an “agent authorized by appointment or by law to receive service of process.” Fed. R. Civ. P.

4(e)(2)(A)-(C).

       Allstate does not contend that Mr. Brown is authorized by law to receive service on behalf

of Ms. Spells, nor does it claim that he has actual authority by appointment. Rather, Allstate

contends that service on Mr. Brown satisfies Rule 4(e)(1) because this method is permitted by

Maryland law. ECF 5 at 2. Thus, I turn to examine Maryland’s rules for service of process.

       Maryland Rule 3-121(a) provides that service of process on an individual may be made by

the same three methods set forth in Fed. R. Civ. P. (4)(e)(2). Under Maryland Rule 3-121(b), a

court may authorize service of process to be made by mail to a defendant’s last known address

where “proof is made by affidavit that a defendant has acted to evade service.” And, pursuant to

Maryland Rule 3-121(c), where the plaintiff demonstrates that its “good faith efforts” to serve the
defendant in accordance with Maryland Rule 3-121(a) have not succeeded and Maryland Rule 3-

121(b) is “inapplicable or impracticable,” a court “may order any other means of service . . .

appropriate in the circumstances and reasonably calculated to give actual notice” of the lawsuit.

         Allstate satisfies the threshold requirement of Maryland Rule 3-121(c); it has attempted

to serve Ms. Spells by the methods of service included in Maryland Rule 3-121(a) and 3-121(b).

See ECF 5-3 (Affidavit of Adam G. Smith). But, Allstate offers little to show that serving Mr.

Brown is appropriate or likely to put Ms. Spells on notice of the lawsuit. For starters, Allstate fails

to indicate whether it has contacted Mr. Brown in connection with this suit. Indeed, Mr. Brown

may provide Allstate with Ms. Spell’s address or helps facilitate personal service on Ms. Spells,

thereby obviating the need for this Court’s intervention.

       Moreover, Allstate provides no basis to support its assertion that “Mr. Brown must have

contact with Defendant Spells.” ECF 5-1 at 2. Absent such evidence, however, I cannot conclude

that service on Mr. Brown would be reasonably calculated to give notice to Ms. Spells. See GLG

Life Tech. Corp. Sec. Litig., 287 F.R.D. 262, 267 (S.D.N.Y. 2012) (collecting cases for the

proposition that “a party seeking leave to serve an individual by counsel must show adequate

communication between the individual and the attorney”); Progressive Se. Ins. Co. v. J & P

Transp., 1:11-CV-137, 2011 WL 2672565, at *3 (N.D. Ind. Jul. 8, 2011) (“[B]efore authorizing

service on a defendant’s attorney, a court must be assured that this method of service is ‘reasonably

calculated’ to give notice of the action to the defendant.”). In short, at this juncture, Allstate has

not shown that service on Mr. Brown comports with Maryland Rule 3-121(c).

       Therefore, I shall deny the Motion. An Order follows.


Date: March 27, 2020                                   _______/s/______________
                                                       Ellen L. Hollander
                                                       United States District Judge
